


109 HR 6250 IH: To amend title 38, United States Code, to recodify as

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6250
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Snyder (for
			 himself, Ms. Herseth, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to recodify as
		  part of that title the educational assistance programs for members of the
		  reserve components.
	
	
		1.Montgomery G.I. Bill
			 improvement
			(a)Recodification
			 of reserve component education benefits in title 38Title 38,
			 United States Code, is amended by inserting after chapter 32 the following new
			 chapter:
				
					33Reserve Component
				Educational Assistance Program
						
							Chapter 33—Reserve Component Educational Assistance
				  Program
							Subchapter I—Members of the Selected Reserve
							Sec. 3301. Educational assistance program: establishment;
				  amount.
							Sec. 3302. Eligibility for educational assistance.
							Sec. 3303. Time limitation for use of entitlement.
							Sec. 3304. Termination of assistance.
							Sec. 3305. Failure to participate satisfactorily;
				  penalties.
							Sec. 3306. Administration of program.
							Sec. 3307. Flight training.
							Sec. 3308. Biennial report to Congress.
							Subchapter II—Reserve Component Members Supporting
				  Contingency Operations and Certain Other Operations
							Sec. 3331. Purpose.
							Sec. 3332. Educational assistance program.
							Sec. 3333. Eligibility for educational assistance.
							Sec. 3334. Time limitation for use of entitlement.
							Sec. 3335. Termination of assistance.
							Sec. 3336. Administration of program.
						
						IMembers of the
				Selected Reserve
							3301.Educational
				assistance program: establishment; amount
								(a)Program
				establishmentTo encourage membership in units of the Selected
				Reserve of the Ready Reserve, the Secretary of Veterans Affairs, in
				consultation with the Secretary of each military department, the Secretary of
				Defense, and the Secretary of Homeland Security, with respect to the Coast
				Guard when it is not operating as a service in the Navy, shall establish and
				maintain a program to provide educational assistance to members of the Selected
				Reserve of the Ready Reserve of the armed forces who agree to remain members of
				the Selected Reserve for a period of not less than six years.
								(b)Benefit
				amount(1)Except as provided in
				subsections (d) through (f), under the educational assistance program
				established under subsection (a), the Secretary shall provide for payment to
				each person entitled to educational assistance under this subchapter who is
				pursuing a program of education of an educational assistance allowance at the
				following rates:
										(A)$251 (as increased from time to time
				under paragraph (2)) per month for each month of full-time pursuit of a program
				of education;
										(B)$188 (as increased form time to time
				under paragraph (2)) per month for each month of three-quarter-time pursuit of
				a program of education;
										(C)$125 (as increased form time to time
				under paragraph (2)) per month for each month of half-time pursuit of a program
				of education; and
										(D)an appropriately reduced rate, as
				determined under regulations which the Secretary shall prescribe, for each
				month of less than half-time pursuit of a program of education, except that no
				payment may be made to a person for less than half-time pursuit if tuition
				assistance is otherwise available to the person for such pursuit from the
				military department concerned.
										(2)With respect to any fiscal year, the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the rates payable under subparagraphs (A), (B), and (C) of paragraph (1)
				equal to the percentage increase provided under subsection (h) of section 3015
				of this title to the rates payable under subsection (a) of that section.
									(c)Authorized
				education programs(1)Educational assistance
				may be provided under this subchapter for pursuit of any program of education
				that is an approved program of education for purposes of chapter 30 of this
				title.
									(2)Subject to section 3695 of this
				title, the maximum number of months of educational assistance that may be
				provided to any person under this subchapter is 36 (or the equivalent thereof
				in part-time educational assistance).
									(3)(A)Notwithstanding any
				other provision of this subchapter or chapter 36 of this title, any payment of
				an educational assistance allowance described in subparagraph (B) of this
				paragraph shall not—
											(i)be charged against the entitlement of
				any individual under this subchapter; or
											(ii)be counted toward the aggregate
				period for which section 3695 of this title limits an individual's receipt of
				assistance.
											(B)The payment of the educational
				assistance allowance referred to in subparagraph (A) of this paragraph is the
				payment of such an allowance to the individual for pursuit of a course or
				courses under this subchapter if the Secretary finds that the
				individual—
											(i)had to discontinue such course pursuit
				as a result of being ordered to serve on active duty under section 12301(a),
				12301(d), 12301(g), 12302, or 12304 of title 10; and
											(ii)failed to receive credit or training
				time toward completion of the individual's approved educational, professional,
				or vocational objective as a result of having to discontinue, as described in
				clause (i), the individual's course pursuit.
											(C)The period for which, by reason of
				this subsection, an educational assistance allowance is not charged against
				entitlement or counted toward the applicable aggregate period under section
				3695 of this title shall not exceed the portion of the period of enrollment in
				the course or courses for which the individual failed to receive credit or with
				respect to which the individual lost training time, as determined under
				subparagraph (B)(ii).
										(d)Apprenticeships;
				on-the-job training(1)Except as provided in
				paragraph (2), the amount of the monthly educational assistance allowance
				payable to a person pursuing a full-time program of apprenticeship or other
				on-the-job training under this subchapter is—
										(A)for each of the first six months of
				the person's pursuit of such program, 75 percent of the monthly educational
				assistance allowance otherwise payable to such person under this
				subchapter;
										(B)for each of the second six months of
				the person's pursuit of such program, 55 percent of such monthly educational
				assistance allowance; and
										(C)for each of the months following the
				first 12 months of the person's pursuit of such program, 35 percent of such
				monthly educational assistance allowance.
										(2)In any month in which any person
				pursuing a program of education consisting of a program of apprenticeship or
				other on-the-job training fails to complete 120 hours of training, the amount
				of the monthly educational assistance allowance payable under this subchapter
				to the person shall be limited to the same proportion of the applicable
				full-time rate as the number of hours worked during such month, rounded to the
				nearest 8 hours, bears to 120 hours.
									(3)(A)Except as provided in
				subparagraph (B), for each month that such person is paid a monthly educational
				assistance allowance under this subchapter, the person's entitlement under this
				subchapter shall be charged at the rate of—
											(i)75 percent of a month in the case of
				payments made in accordance with paragraph (1)(A);
											(ii)55 percent of a month in the case of
				payments made in accordance with paragraph (1)(B); and
											(iii)35 percent of a month in the case of
				payments made in accordance with paragraph (1)(C).
											(B)Any such charge to the entitlement
				shall be reduced proportionately in accordance with the reduction in payment
				under paragraph (2).
										(e)Correspondence
				courses(1)(A)The amount of the
				educational assistance allowance payable under this subchapter to a person who
				enters into an agreement to pursue, and is pursuing, a program of education
				exclusively by correspondence is an amount equal to 55 percent of the
				established charge which the institution requires nonveterans to pay for the
				course or courses pursued by such person.
										(B)For purposes of subparagraph (A), the
				term established charge means the lesser of—
											(i)the charge for the course or courses
				determined on the basis of the lowest extended time payment plan offered by the
				institution and approved by the appropriate State approving agency; or
											(ii)the actual charge to the person for
				such course or courses.
											(C)Such allowance shall be paid
				quarterly on a pro rata basis for the lessons completed by the person and
				serviced by the institution.
										(2)In each case in which the amount of
				educational assistance is determined under paragraph (1), the period of
				entitlement of the person concerned shall be charged with one month for each
				amount equal to the amount of the monthly rate payable under subsection
				(b)(1)(A) for the fiscal year concerned which is paid to the individual as an
				educational assistance allowance.
									(f)Individualized
				tutorial assistance(1)(A)Subject to subparagraph
				(B), the Secretary shall approve individualized tutorial assistance for any
				person entitled to educational assistance under this subchapter who—
											(i)is enrolled in and pursuing a
				postsecondary course of education on a half-time or more basis at an
				educational institution; and
											(ii)has a deficiency in a subject
				required as a part of, or which is prerequisite to, or which is indispensable
				to the satisfactory pursuit of, the program of education.
											(B)The Secretary shall not approve
				individualized tutorial assistance for a person pursuing a program of education
				under this paragraph unless such assistance is necessary for the person to
				successfully complete the program of education.
										(2)(A)Subject to subparagraph
				(B), the Secretary of Veterans Affairs shall pay to a person receiving
				individualized tutorial assistance pursuant to paragraph (1) a tutorial
				assistance allowance. The amount of the allowance payable under this paragraph
				may not exceed $100 for any month, nor aggregate more than $1,200. The amount
				of the allowance paid under this paragraph shall be in addition to the amount
				of educational assistance allowance payable to a person under this
				subchapter.
										(B)A tutorial assistance allowance may
				not be paid to a person under this paragraph until the educational institution
				at which the person is enrolled certifies that—
											(i)the individualized tutorial assistance
				is essential to correct a deficiency of the person in a subject required as a
				part of, or which is prerequisite to, or which is indispensable to the
				satisfactory pursuit of, an approved program of education;
											(ii)the tutor chosen to perform such
				assistance is qualified to provide such assistance and is not the person's
				parent, spouse, child (whether or not married or over eighteen years of age),
				brother, or sister; and
											(iii)the charges for such assistance do
				not exceed the customary charges for such tutorial assistance.
											(3)(A)A person's period of
				entitlement to educational assistance under this subchapter shall be charged
				only with respect to the amount of tutorial assistance paid to the person under
				this subsection in excess of $600.
										(B)A person's period of entitlement to
				educational assistance under this subchapter shall be charged at the rate of
				one month for each amount of assistance paid to the individual under this
				section in excess of $600 that is equal to the amount of the monthly
				educational assistance allowance which the person is otherwise eligible to
				receive for full-time pursuit of an institutional course under this
				subchapter.
										(g)Courses beyond
				baccalaureate degreeA program of education in a course of
				instruction beyond the baccalaureate degree level shall be provided under this
				subchapter, subject to the availability of appropriations.
								(h)Increased rate
				of assistance for persons with certain skills(1)In the case of a person
				who has a skill or specialty designated by the Secretary of Defense as a skill
				or specialty in which there is a critical shortage of personnel or for which it
				is difficult to recruit or, in the case of critical units, retain personnel,
				the Secretary of Veterans Affairs may increase the rate of the educational
				assistance allowance applicable to that person to such rate in excess of the
				rate prescribed under subparagraphs (A) through (D) of subsection (b)(1) as the
				Secretary of Veterans Affairs considers appropriate, but the amount of any such
				increase may not exceed $350 per month.
									(2)In the case of a person who has a
				skill or specialty designated by the Secretary of Defense as a skill or
				specialty in which there is a critical shortage of personnel or for which it is
				difficult to recruit or, in the case of critical units, retain personnel, who
				is eligible for educational benefits under chapter 30 (other than section 3012)
				of this title and who meets the eligibility criteria specified in subparagraphs
				(A) and (B) of section 3302(a)(1) of this title, the Secretary of Veterans
				Affairs may increase the rate of the educational assistance allowance
				applicable to that person to such rate in excess of the rate prescribed under
				section 3015 of this title as the Secretary of Veterans Affairs considers
				appropriate, but the amount of any such increase may not exceed $350 per
				month.
									(3)The authority provided by paragraphs
				(1) and (2) shall be exercised by the Secretary under regulations prescribed by
				the Secretary.
									(i)Licensing and
				certification tests(1)Subject to paragraph
				(3), the amount of educational assistance payable under this subchapter for a
				licensing or certification test described in section 3452(b) of this title is
				the lesser of $2,000 or the fee charged for the test.
									(2)The number of months of entitlement
				charged in the case of any individual for such licensing or certification test
				is equal to the number (including any fraction) determined by dividing the
				total amount of educational assistance paid such individual for such test by
				the full-time monthly institutional rate of educational assistance which, but
				for paragraph (1), such individual would otherwise be paid under subsection
				(b).
									(3)In no event shall payment of
				educational assistance under this subsection for such a test exceed the amount
				of the individual's available entitlement under this subchapter.
									3302.Eligibility
				for educational assistance
								(a)In
				generalA person who—
									(1)after June 30,
				1985—
										(A)enlists,
				reenlists, or extends an enlistment as a Reserve for service in the Selected
				Reserve for a period of not less than six years; or
										(B)is appointed as,
				or is serving as, a reserve officer and agrees to serve in the Selected Reserve
				for a period of not less than six years in addition to any other period of
				obligated service in the Selected Reserve to which the person may be subject;
				and
										(2)before applying for
				benefits under this section, has completed the requirements of a secondary
				school diploma (or an equivalency certificate);
									is
				entitled to educational assistance under section 3301 of this title.(b)Completion of
				active duty for trainingEducational assistance may not be
				provided to a member under this subchapter until the member has completed the
				initial period of active duty for training required of the member.
								(c)Written
				notificationEach person who becomes entitled to educational
				assistance under subsection (a) shall at the time the person becomes so
				entitled be given a statement in writing summarizing the provisions of this
				subchapter and stating clearly and prominently the substance of sections 3304
				and 3305 of this title as such sections may apply to the person. At the request
				of the Secretary, the Secretary of Defense shall transmit a notice of
				entitlement for each such person to that Secretary.
								(d)Limitation on
				eligibilityA person may not receive credit under the program
				established by this subchapter for service (in any grade) on full-time active
				duty or full-time National Guard duty for the purpose of organizing,
				administering, recruiting, instructing, or training the reserve components in a
				position which is included in the end strength required to be authorized each
				year by section 115(a)(1)(B) of title 10.
								3303.Time
				limitation for use of entitlement
								(a)Duration of
				entitlementExcept as provided in subsection (b), the period
				during which a person entitled to educational assistance under this subchapter
				may use such person's entitlement expires on the date that is 10 years after
				the date on which the person is separated from the Selected Reserve.
								(b)Duration of
				entitlement for disabled members(1)In the case of a
				person—
										(A)who is separated from the Selected
				Reserve because of a disability which was not the result of the individual's
				own willful misconduct incurred on or after the date on which such person
				became entitled to educational assistance under this subchapter; or
										(B)who, on or after the date on which
				such person became entitled to educational assistance under this subchapter
				ceases to be a member of the Selected Reserve during the period beginning on
				October 1, 1991, and ending on December 31, 2001, by reason of the inactivation
				of the person's unit of assignment or by reason of involuntarily ceasing to be
				designated as a member of the Selected Reserve pursuant to section 10143(a) of
				title 10,
										the period
				for using entitlement prescribed by subsection (a) shall be determined without
				regard to clause (2) of such subsection.(2)The provisions of section 3031(f) of
				this title shall apply to the period of entitlement prescribed by subsection
				(a).
									(3)The provisions of section 3031(d) of
				this title shall apply to the period of entitlement prescribed by subsection
				(a) in the case of a disability incurred in or aggravated by service in the
				Selected Reserve.
									(4)In the case of a member of the
				Selected Reserve of the Ready Reserve who serves on active duty pursuant to an
				order to active duty issued under section 12301(a), 12301(d), 12301(g), 12302,
				or 12304 of title 10—
										(A)the period of such active duty service
				plus four months shall not be considered in determining the expiration date
				applicable to such member under subsection (a); and
										(B)the member may not be considered to
				have been separated from the Selected Reserve for the purposes of clause (2) of
				such subsection by reason of the commencement of such active duty
				service.
										3304.Termination of
				assistanceEducational
				assistance may not be provided under this subchapter—
								(1)to a member
				receiving financial assistance under section 2107 of title 10 as a member of
				the Senior Reserve Officers' Training Corps program; or
								(2)to a member who
				fails to participate satisfactorily in required training as a member of the
				Selected Reserve.
								3305.Failure to
				participate satisfactorily; penalties
								(a)PenaltiesAt
				the option of the Secretary concerned, a member of the Selected Reserve of an
				armed force who does not participate satisfactorily in required training as a
				member of the Selected Reserve during a term of enlistment or other period of
				obligated service that created entitlement of the member to educational
				assistance under this subchapter, and during which the member has received such
				assistance, may—
									(1)be ordered to
				active duty for a period of two years or the period of obligated service the
				person has remaining under section 3302 of this title, whichever is less;
				or
									(2)be subject to the
				repayment provisions under section 303a(e) of title 37.
									(b)Effect of
				RepaymentAny repayment under section 303a(e) of title 37 shall
				not affect the period of obligation of a member to serve as a Reserve in the
				Selected Reserve.
								3306.Administration
				of program
								(a)AdministrationEducational
				assistance under this subchapter shall be provided through the Department of
				Veterans Affairs, under agreements to be entered into by the Secretary of
				Defense, and by the Secretary of Homeland Security, with the Secretary of
				Veterans Affairs. Such agreements shall include administrative procedures to
				ensure the prompt and timely transfer of funds from the Secretary concerned to
				the Department of Veterans Affairs for the making of payments under this
				subchapter.
								(b)Program
				managementExcept as otherwise provided in this subchapter, the
				provisions of sections 3470, 3471, 3474, 3476, 3482(g), 3483, and 3485 of this
				title and the provisions of subchapters I and II of chapter 36 of such title
				(with the exception of sections 3686(a), 3687, and 3692) shall be applicable to
				the provision of educational assistance under this subchapter. The term
				eligible veteran and the term a person, as used in
				those provisions, shall be deemed for the purpose of the application of those
				provisions to this subchapter to refer to a person eligible for educational
				assistance under this subchapter.
								3307.Flight
				training
								(a)In
				general(1)Each individual who is
				pursuing a program of education consisting exclusively of flight training
				approved as meeting the requirements of section 3306(c) of this title shall be
				paid an educational assistance allowance under this subchapter in the amount
				equal to 60 percent of the established charges for tuition and fees which
				similarly circumstanced nonveterans enrolled in the same flight course are
				required to pay.
									(2)No educational assistance allowance
				may be paid under this subchapter to an individual for any month during which
				such individual is pursuing a program of education consisting exclusively of
				flight training until the Secretary has received from that individual and the
				institution providing such training a certification of the flight training
				received by the individual during that month and the tuition and other fees
				charged for that training.
									(3)The period of entitlement of an
				individual pursuing a program of education described in paragraph (1) shall be
				charged with one month for each amount equal to the amount of the monthly rate
				payable under section 3301(b)(1)(A) of this title for the fiscal year concerned
				which is paid to that individual as an educational assistance allowance for
				such program.
									(4)The number of solo flying hours for
				which an individual may be paid an educational assistance allowance under this
				subsection may not exceed the minimum number of solo flying hours required by
				the Federal Aviation Administration for the flight rating or certification
				which is the goal of the individual’s flight training.
									(b)ApprovalThe
				Secretary may approve the pursuit of flight training (in addition to a course
				of flight training that may be approved under section 3680A(b) of this title)
				by an individual entitled to educational assistance under this subchapter
				if—
									(1)such training is
				generally accepted as necessary for the attainment of a recognized vocational
				objective in the field of aviation;
									(2)the individual
				possesses a valid private pilot certificate and meets, on the day the
				individual begins a course of flight training, the medical requirements
				necessary for a commercial pilot certificate; and
									(3)the flight school
				courses meet Federal Aviation Administration standards for such courses and are
				approved by the Federal Aviation Administration and the State approving
				agency.
									3308.Biennial
				report to CongressThe
				Secretary shall submit to Congress a report not later than March 1 of each
				odd-numbered year concerning the operation of the educational assistance
				program established by this subchapter during the preceding two fiscal years.
				Each such report shall include the number of members of the Selected Reserve of
				the Ready Reserve of each armed force receiving, and the number entitled to
				receive, educational assistance under this subchapter during those fiscal
				years. The Secretary may submit the report more frequently and adjust the
				period covered by the report accordingly.
							IIReserve Component
				Members Supporting Contingency Operations and Certain Other Operations
							3331.PurposeThe purpose of this subchapter is to provide
				educational assistance to members of the reserve components called or ordered
				to active service in response to a war or national emergency declared by the
				President or the Congress, in recognition of the sacrifices that those members
				make in answering the call to duty.
							3332.Educational
				assistance program
								(a)Program
				EstablishmentThe Secretary of Veterans Affairs, in consultation
				with the Secretaries of each military department, the Secretary of Defense, and
				the Secretary of Homeland Security with respect to the Coast Guard when it is
				not operating as a service in the Navy, shall establish and maintain a program
				as prescribed in this subchapter to provide educational assistance to members
				of the Ready Reserve of the armed forces.
								(b)Authorized
				Education ProgramsEducational assistance may be provided under
				this subchapter for pursuit of any program of education that is an approved
				program of education for purposes of chapter 30 of this title.
								(c)Benefit
				Amount(1)The
				educational assistance program established under subsection (a) shall provide
				for payment by the Secretary of Veterans Affairs of an educational assistance
				allowance to each member entitled to educational assistance under this
				subchapter who is pursuing a program of education authorized under subsection
				(b).
									(2)The educational assistance allowance
				provided under this subchapter shall be based on the applicable percent under
				paragraph (4) to the applicable rate provided under section 3015 of this title
				for a member whose entitlement is based on completion of an obligated period of
				active duty of three years.
									(3)The educational assistance allowance
				provided under this section for a person who is undertaking a program for which
				a reduced rate is specified in chapter 30 of this title, that rate shall be
				further adjusted by the applicable percent specified in paragraph (4).
									(4)The adjusted educational assistance
				allowance under paragraph (2) or (3), as applicable, shall be—
										(A)40 percent in the case of a member of
				a reserve component who performed active service for 90 consecutive days but
				less than one continuous year;
										(B)60 percent in the case of a member of
				a reserve component who performed active service for one continuous year but
				less than two continuous years; or
										(C)80 percent in the case of a member of
				a reserve component who performed active service for two continuous years or
				more.
										(d)Maximum Months
				of Assistance(1)Subject to section 3695
				of this title, the maximum number of months of educational assistance that may
				be provided to any member under this subchapter is 36 (or the equivalent
				thereof in part-time educational assistance).
									(2)(A)Notwithstanding any
				other provision of this subchapter or chapter 36 of this title, any payment of
				an educational assistance allowance described in subparagraph (B) shall
				not—
											(i)be charged against the entitlement of
				any individual under this subchapter; or
											(ii)be counted toward the aggregate
				period for which section 3695 of this title limits an individual's receipt of
				assistance.
											(B)The payment of the educational
				assistance allowance referred to in subparagraph (A) is the payment of such an
				allowance to the individual for pursuit of a course or courses under this
				subchapter if the Secretary finds that the individual—
											(i)had to discontinue such course pursuit
				as a result of being ordered to serve on active duty under section 12301(a),
				12301(d), 12301(g), 12302, or 12304 of title 10; and
											(ii)failed to receive credit or training
				time toward completion of the individual's approved educational, professional,
				or vocational objective as a result of having to discontinue, as described in
				clause (i), the individual's course pursuit.
											(C)The period for which, by reason of
				this subsection, an educational assistance allowance is not charged against
				entitlement or counted toward the applicable aggregate period under section
				3695 of this title shall not exceed the portion of the period of enrollment in
				the course or courses for which the individual failed to receive credit or with
				respect to which the individual lost training time, as determined under
				subparagraph (B)(ii).
										(e)Availability of
				Assistance for Licensing and Certification TestsThe provisions
				of section 3301(j) of this title shall apply to the provision of educational
				assistance under this subchapter, except that, in applying such section under
				this subchapter, the reference to subsection (b) in paragraph (2) of such
				section is deemed to be a reference to subsection (c) of this section.
								3333.Eligibility
				for educational assistance
								(a)EligibilityOn
				or after September 11, 2001, a member of a reserve component is entitled to
				educational assistance under this subchapter if the member—
									(1)served on active
				duty in support of a contingency operation for 90 consecutive days or more;
				or
									(2)in the case of a
				member of the Army National Guard of the United States or Air National Guard of
				the United States, performed full time National Guard duty under section 502(f)
				of title 32 for 90 consecutive days or more when authorized by the President or
				Secretary of Defense for the purpose of responding to a national emergency
				declared by the President and supported by Federal funds.
									(b)Disabled
				MembersNotwithstanding the eligibility requirements in
				subsection (a), a member who was ordered to active service as prescribed under
				subsection (a)(1) or (a)(2) but is released from duty before completing 90
				consecutive days because of an injury, illness or disease incurred or
				aggravated in the line of duty shall be entitled to educational assistance
				under this subchapter at the rate prescribed in section 3332(c)(4)(A) of this
				title.
								(c)Written
				Notification(1)Each member who becomes
				entitled to educational assistance under subsection (a) shall be given a
				statement in writing prior to release from active service that summarizes the
				provisions of this subchapter and stating clearly and prominently the substance
				of section 3335 of this title as such section may apply to the member.
									(2)At the request of the Secretary, the
				Secretary concerned shall transmit a notice of entitlement for each such member
				to the Secretary.
									(d)Bar From Dual
				EligibilityA member who qualifies for educational assistance
				under this subchapter may not receive credit for such service under both the
				program established by chapter 30 of this title and the program established by
				this subchapter but shall make an irrevocable election (in such form and manner
				as the Secretary may prescribe) as to the program to which such service is to
				be credited.
								(e)Bar From
				Duplication of Educational Assistance Allowance(1)Except as provided in
				paragraph (2), an individual entitled to educational assistance under this
				subchapter who is also eligible for educational assistance under subchapter I
				of this chapter, chapter 30, 31, 32, or 35 of this title, or under the Hostage
				Relief Act of 1980 (Public Law 96–449; 5 U.S.C. 5561 note) may not receive
				assistance under more than one such programs and shall elect (in such form and
				manner as the Secretary may prescribe) under which program the member elects to
				receive educational assistance.
									(2)The restriction on duplication of
				educational assistance under paragraph (1) does not apply to the entitlement of
				educational assistance under section 3301(i) of this title.
									3334.Time
				limitation for use of entitlement
								(a)Duration of
				EntitlementExcept as provided in subsection (b), a member
				remains entitled to educational assistance under this subchapter—
									(1)while the member is
				serving—
										(A)in the Selected
				Reserve of the Ready Reserve, in the case of a member called or ordered to
				active service while serving in the Selected Reserve; or
										(B)in the Ready
				Reserve, in the case of a member ordered to active duty while serving in the
				Ready Reserve (other than the Selected Reserve); and
										(2)in the case of a
				person who separates from the Ready Reserve upon the completion of a service
				contract under other than dishonorable conditions and, if applicable, the
				fulfillment of an existing military service obligation in accordance with
				section 651 of title 10, during the ten-year period that begins on the date on
				which the member separates from the Ready Reserve.
									(b)Duration of
				Entitlement for Disabled Members(1)In the case of a person
				who is separated from the Ready Reserve because of a disability which was not
				the result of the individual's own willful misconduct incurred on or after the
				date on which such person became entitled to educational assistance under this
				subchapter, such person's entitlement to educational assistance expires at the
				end of the 10-year period beginning on the date on which such person became
				entitled to such assistance.
									(2)The provisions of subsections (d) and
				(f) of section 3031 of this title shall apply to the period of entitlement
				prescribed by paragraph (1).
									3335.Termination of
				assistance
								(a)In
				GeneralExcept as provided in subsection (b), educational
				assistance may not be provided under this subchapter, or if being provided
				under this subchapter, shall be terminated—
									(1)if the member is
				receiving financial assistance under section 2107 of title 10 as a member of
				the Senior Reserve Officers' Training Corps program; or
									(2)when the member
				separates from the Ready Reserve, as provided for under section 3334(a)(1) or
				section 3334(a)(2), as applicable, of this title.
									(b)ExceptionUnder
				regulations prescribed by the Secretary of Defense, educational assistance may
				be provided under this subchapter to a member of the Selected Reserve of the
				Ready Reserve who incurs a break in service in the Selected Reserve of not more
				than 90 days if the member continues to serve in the Ready Reserve during and
				after such break in service.
								3336.Administration
				of program
								(a)AdministrationEducational
				assistance under this subchapter shall be provided through the Department of
				Veterans Affairs, under agreements to be entered into by the Secretary of
				Defense, and by the Secretary of Homeland Security, with the Secretary of
				Veterans Affairs. Such agreements shall include administrative procedures to
				ensure the prompt and timely transfer of funds from the Secretary concerned to
				the Department of Veterans Affairs for the making of payments under this
				subchapter.
								(b)Program
				ManagementExcept as otherwise provided in this subchapter, the
				provisions of sections 503, 511, 3470, 3471, 3474, 3476, 3482(g), 3483, and
				3485 of this title and the provisions of subchapters I and II of chapter 36 of
				such title (with the exception of sections 3686(a), 3687, and 3692) shall be
				applicable to the provision of educational assistance under this subchapter.
				The term eligible veteran and the term person, as
				used in those provisions, shall be deemed for the purpose of the application of
				those provisions to this subchapter to refer to a person eligible for
				educational assistance under this subchapter.
								(c)Flight
				TrainingThe Secretary may approve the pursuit of flight training
				(in addition to a course of flight training that may be approved under section
				3680A(b) of this title) by an individual entitled to educational assistance
				under this subchapter if—
									(1)such training is
				generally accepted as necessary for the attainment of a recognized vocational
				objective in the field of aviation;
									(2)the individual
				possesses a valid private pilot certificate and meets, on the day the member
				begins a course of flight training, the medical requirements necessary for a
				commercial pilot certificate; and
									(3)the flight school
				courses meet Federal Aviation Administration standards for such courses and are
				approved by the Federal Aviation Administration and the State approving
				agency.
									(d)Trust
				FundAmounts for payments for benefits under this subchapter
				shall be derived from the Department of Defense Education Benefits Fund under
				section 2006 of title
				10.
								.
			(b)Bar on dual
			 eligibilitySection 3681 of title 38, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)by inserting after
			 chapter 30 the following: subchapter I of chapter 33,
			 subchapter II of chapter 33, ; and
					(B)by striking
			 106 or 107 of title 10, or; and
					(2)in subsection
			 (b)(2), by striking Chapters 106 and 107 of title 10 and
			 inserting: Subchapters I and II of chapter 33 of this title.
				(c)Clerical
			 amendments
				(1)Subtitle A of
			 title 10The table of chapters at the beginning of subtitle A of
			 title 10, United States Code, is amended by striking the item relating to
			 chapter 106.
				(2)Subtitle E of
			 title 10The table of chapters at the beginning of subtitle E of
			 such title is amended by striking the items relating to chapters 1606 and
			 1607.
				(d)Conforming
			 amendments
				(1)Title
			 38Title 38, United States Code, is amended—
					(A)by striking
			 chapter 1606 of title 10 each place it appears and inserting
			 subchapter I of chapter 33 of this title;
					(B)by striking
			 chapter 106 of title 10 each place it appears and inserting
			 subchapter I of chapter 33 of this title;
					(C)in section
			 3695(a)(5)—
						(i)by
			 striking , 1606, 1607,; and
						(ii)by
			 inserting before the period at the end the following and subchapter I
			 and II of chapter 33 of this title;
						(2)Title
			 10Title 10, United States Code, is amended in sections 510(h),
			 2006, and by striking chapter 1606 of this title each place it
			 appears and inserting subchapter I of chapter 33 of title
			 38.
				(3)Elementary and
			 Secondary Education Act of 1965Section 2304(g) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6674(g)) is amended by striking
			 chapter 30 of title 38 or chapter 1606 of title 10 and inserting
			 chapter 30 or 33 of title 38.
				(4)Conforming
			 repealsChapters 106, 1606, and 1607 of title 10, United States
			 Code, are repealed.
				(e)Effective
			 dateThe amendments made by this Act shall take effect on the
			 date that is one year after the date of the enactment of this Act and shall
			 apply with respect to payments of educational assistance made on or after that
			 date.
			
